Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 6/28/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 15 and the cancellation of claims  21-22, 25-26 and 29-30.  Claims 1-16. 19-20, 23-24, 27-28 remain pending in the instant application, with claims 11-14 withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments as it related to the completely solidified, crystallization and the claimed ratio are noted; however, these are merely results of the claimed process steps and a fair reading of the specification illustrates that the claimed process steps will necessarily have the claimed results.  In other words, by cooling to a stop temperature lower than 300C it would necessarily have the claimed results unless that applicant is doing additional process steps that are neither claimed nor disclosed as necessary to achieve the claimed results.  For example, the examiner notes the applicant argues that it is necessary to cool the sheet to lower than 300C before heating to ensure that the coating film is completely solidified and thus illustrates the examiners position, that the cooling temperature below 300C will provide the results.  Here, the examiner maintains the disclosure of the prior art makes obvious cooling to a stop temperature that is below 300C and thus the claimed results will necessarily follow.
Here, the applicant’s have attributed the claimed cooling temperature and time to be related to the benefit of resistance to black spots; however, the examiner notes that the claims fail to articulate the presence or absence of black spots.  A fully review of the specification illustrates that the black spot resistance is attributed to a phase transformation from MgZn2 to Mg2Zn11 (see 0027, 0032), where the increase in conversion to Mg2Zn11 will result from performing the claimed heat treatment.  As noted in the prior art rejection, Nakano explicitly discloses the heat treatment between the primary and secondary cooling to achieve the desired and optimum conversion.  The reference discloses the direct relationship between temperature and time as it relates to the formation of Zn11Mg2 and corrosion resistance, depending on the Al and Mg concentrations and it would be obvious to determine the optimum time and temperature to provide the optimum formation of Zn11Mg2 and corrosion resistance.
Nakano discloses heating between primary and secondary cooling and discloses doing such at a temperature from 150-350C as discussed above and for a period of time such that Zn2Mg is formed into Zn11Mg2 and setting the time and temperature (0097) and therefore determining a time and temperature through routine experimentation to provide the optimum results would have been obvious to one of ordinary skill in the art, and such time and temperatures would satisfy the claimed expression (280C at 15 minutes).  Specifically, the reference discloses the direct relationship between temperature and time as it relates to the formation of Zn11Mg2 and corrosion resistance, depending on the Al and Mg concentrations and it would be obvious to determine the optimum time and temperature to provide the optimum formation of Zn11Mg2 and corrosion resistance.
Both the Nakano reference and applicants claim discloses the primary cooling, heating, and secondary cooling and disclose the primary cooling for the controlled conversion of Zn2Mg is formed into Zn11Mg2, the same as the applicant.  Therefore, while the examiner notes that Nakano discloses secondary cooling using water to provide the black coating, such is not black spots and therefore can reasonably read on black spot resistance as claimed.   
Applicants argue that the Nakano does not teach the evaluation of the ratio or the black spot of the final product and does not have a technical idea of controlling the ratio, the examiner notes that the claims as drafted fail to require these specifics.  Here, the prior art reasonably disclose the reheating from 150-350C as discussed above and for a period of time such that Zn2Mg is formed into Zn11Mg2, and while the examiner notes that the ratio of conversion is not specifically evaluated by Nakano, the examiner notes this ratio is merely a designation of the amount of conversion and because Nakano discloses adjusting the conversion amount is a result effective variable, directly effecting process efficiency, it would have been obvious to have determined the desired conversion amount through routine experimentation to reap the benefits of providing increased process efficiency.  In other words, the ratio as claimed includes converting a significant majority of Zn2Mg into Zn11Mg2 and Nakano discloses reducing the processing time by reheating to convert Zn2Mg into Zn11Mg2 and therefore converting within the range as claimed would have been obvious as set forth at length herein.
Applicants continued argument related to black spots and end product differences are noted, but again, the claims fail to require any differentiating features and therefore this argument is not persuasive in view of the broadly drafted claim requirements.
Ultimately, Nakano discloses a heating time and temperature that significantly overlaps the claimed time and temperature and while the examiner notes that the prior art does not disclose the claimed equation, the times and temperature of the prior art overlap those that would comply with the equation and therefore make obvious this range.  The optimization to achieve controlled conversion of Zn2Mg is formed into Zn11Mg2 would have been obvious as set forth at length. 
The applicant’s evidence suggests that this range is optimized to provide sufficient phase transformation of MgZn2 to Mg2Zn11 and therefore prevent the black spot formation, however, again the prior art discloses selecting the time and temperature to achieve phase transformation of MgZn2 to Mg2Zn11 and therefore it would appear that this is not unexpected.  The mere recognition that this controlled transformation provides increased black spot formation is noted, but not persuasive as the mere recognition of additional benefits of a known process.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Applicant’s arguments as it relates to the combination of Oh is noted, stating that Oh discloses a primary and secondary cooling and therefore using the secondary cooling temperature as the primary stop temperature goes against the contrary meaning of the word.  The examiner notes the rejection is based on the combination of references and not Oh alone.  Nakano explicitly discloses a primary cooling to the solidification temperature and Oh discloses the solidification temperature is less than 280C and therefore using such would have been obvious to one of ordinary skill in the art.  Additionally, the applicant’s primary cooling is not defined to foreclose a multistage cooling step (i.e. a first primary and second primary cooling) and therefore the applicants appear to be reading limitation or requirements into the claims that are not present (i.e. primary and secondary does not require only 2 cooling steps).
Regardless, Nakano discloses primary cooling to a solidification temperature, then heating from 150 to 350 C and then secondary cooling.  While the claims fail to explicitly disclose the stop temperature, the examiner notes that after this primary cooling step, Nakano discloses heating to a temperature in the range of 150 to 350C and therefore infers that the primary cooling temperature is lower than this range (i.e. must be lower in order to heat to this temperature, otherwise there would be no need for heating). 
Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).	
The applicant’s arguments that Nakano is related to a black coating and the applicant’s is related to black spot resistance are noted.  Initially, the claims do not define the method to be limited to black spot resistance or define the scope of the secondary cooling to distinguish from the Nakano reference (which using the secondary cooling to provide a black coating).  The evidence supplied by the applicant supports the factual finding that black spot resistance is directly related to the sufficient phase transformation of MgZn2 to Mg2Zn11 (see evidence and arguments that relate to black spot appearance as a result of a high conversion or low MgZn2/Mg2Zn11, i.e. small amount of MgZn2 as it related to the conversion of Mg2Zn11).  Nakano’s heat treatment is specifically for this same purpose, that is to provide controlled phase transformation MgZn2 to Mg2Zn11 and therefore obvious to adjust the time and temperature to achieve the desired phase transformation because Nakano disclose benefits of increasing the phase transformation (i.e. reduced processing time).
The black coating of Nakano is fully within the claimed process as presently drafted.  If applicants desire to distinguish their results from the prior art results (i.e. black spot resistance versus a black coating), the applicant should positively recite the process steps necessary to achieve these results (i.e. cooling to complete solid, black spot resistance by heating, and specific secondary cooling requirements that foreclose a black coating). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150072166 Nakano et al. alone or with US Patent Application Publication 20190010595 by Oh et al.
Claim 15:  Nakano discloses a method of manufacturing a steel sheet having a hot-dip Zn--Al--Mg-based coating film, comprising: dipping a base steel sheet in a coating bath containing 1.0 mass % to 22 mass % of Al and 1.3 mass % to 10 mass % of Mg to form a hot-dip Zn--Al--Mg-based coating film (0045)
performing primary cooling on the steel sheet coated with the hot-dip Zn--Al--Mg-based coating film to a temperature to the solidification temperature, (0085).
heating the cooled steel sheet to a heating temperature between 150 to 350C (0097), and 
performing secondary cooling on the heated steel sheet (0090-0095, also will necessarily result due to the production of the steel sheet).
As for the amount of Al and Mg, the ranges as taught by the prior art overlap those as claimed and therefore make obvious the claimed requirements.    As for the heating temperature, the prior art range overlaps the claimed range and therefore makes obvious the claimed temperature.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
As for the primary cooling temperature, the prior art discloses a cooling after hot dip at a rate of 11C/sec to the solidification temperature of the plating layer; however, fails to explicitly disclose the cooling temperature.  However, the temperature is a result effective variable, directly affecting the cooling and solidification and therefore taking the level of one of ordinary skill in the art it would have been obvious to have determined the optimum cooling temperature to reap the benefits of providing a plated layer.
Nakano discloses heating between primary and secondary cooling and discloses doing such at a temperature from 150-350C as discussed above and for a period of time such that Zn2Mg is formed into Zn11Mg2 and setting the time and temperature (0097) and therefore determining a time and temperature through routine experimentation to provide the optimum results would have been obvious to one of ordinary skill in the art, and such time and temperatures would satisfy the claimed expression (280C at 15 minutes).  Specifically, the reference discloses the direct relationship between temperature and time as it relates to the formation of Zn11Mg2 and corrosion resistance, depending on the Al and Mg concentrations and it would be obvious to determine the optimum time and temperature to provide the optimum formation of Zn11Mg2 and corrosion resistance.
Additionally, the examiner cites here Oh, which discloses a similar Zn, Al and Mg plating bath (abstract) and discloses cooling to less than 280C (0052) to provide a solidified layer and therefore taking the references collectively it would have been obvious to have use cooled to the solidification temperature of Oh.    In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Examiner incorporates herein by reference Response to Arguments above in its entirety.  Specifically, as it relates to the completely solidified coating, initially, as discussed above, the prior art discloses the primary cooling stop temperature of lower than 300C and such is taught by the applicants as the temperature necessary to achieve the claimed results, i.e. necessary for complete solidification, and as such the prior art will have the same results as claimed by the applicant.  The specification and claims fail to provide any additional requirements to achieve solidification and crystallization and merely establish that the cooling stop temperature will provide these results and thus by having the necessary cooling stop temperature, the prior art must have the same results, unless there are specific requirements not claimed nor disclosed as necessary to achieve the results.
As for the ratio, as set forth at length above, Nakano discloses adjusting the conversion amount of Zn2Mg into Zn11Mg2 to achieve process efficiency, conversion of Zn2Mg into Zn11Mg2 so as to speed up the process and therefore it would have been obvious to one of ordinary skill in the art to have converted the optimum amount, including the 0.2 ratio as claimed, through routine experimentation.  
Claim 16:  The primary cooling temperature and heating temperature as claimed would have been obvious for the reasons set forth above.
Claim 23-26:  Nakano discloses inorganic compound based film or organic resin coating film after the water vapor treatment (performed at a lower temperature than the preheating and thus a cooling step).

Claims 19-20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. taken with US Patent Application 20180237897 by Hashimoto et al.
Nakano discloses all that is discussed above and discloses a Zn-Al-Mg layer; however, fails to disclose the inclusion of Ni in the bath.  However, Hashimoto, also disclosing Zn-Al-Mg layer discloses that such plating baths can include Ti, B, and Ni in the amount of 0.0001 to 1% by mass or up to 0.2% by mass (0069-0071) and therefore taking the references collectively, including Ni in the amount as claimed would have been obvious as predictable.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d. 
Claim 27-30:  Nakano discloses inorganic compound based film or organic resin coating film after the water vapor treatment (performed at a lower temperature than the preheating and thus a cooling step).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718